Exhibit 99.1 0 Steak ‘n ShakeManagement Presentation February 1 Certain statements contained in this presentationrepresent forward-looking statementswithin the meaning of the Private SecuritiesLitigation Reform Act of 1995.In general, forward-looking statements include estimates of future revenues, cash flows, capital expendituresor other financial items, as well as assumptions underlying any of the foregoing. Forward-looking statements reflect management’s currentexpectations regarding future events and use words such as “anticipate,” “believe,” “expect,” “may” and other similar terminology.
